Citation Nr: 0531595	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  98-04 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an eye condition, 
including conjunctivitis, claimed as due to mustard gas 
exposure.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


 
INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the Department of 
Veterans Affairs (VA) New York, New York Regional Office (RO) 
which denied entitlement to service connection for an eye 
condition, claimed as due to mustard gas exposure.  This 
appeal also arises from a July 2000 rating decision which 
denied service connection for a back disorder.  The Board 
remanded the case in February 2005.

Although the RO adjudicated the claim of entitlement to 
service connection for an eye disorder, in part, as a claim 
to reopen, the evidence demonstrates that the veteran 
perfected, in a timely manner, an appeal to the May 1994 
rating decision which denied this claim on the merits.  Given 
the fact that the May 1994 rating decision was based on the 
merits, the Board may similarly address the issue on the 
merits without prejudicing the appellant.  Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).

The veteran has submitted several additional claims including 
claims of entitlement to service connection for lung, 
prostate and skin cancer, each due to mustard gas exposure.  
He also has claimed entitlement to service connection for 
diabetes mellitus, entitlement to service connection for a 
back disorder secondary to a hernia, and entitlement to an 
increased rating for a hernia.  As these claims are not 
developed for appellate review they are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  There is no independent evidence verifying the assertion 
that the appellant was exposed to mustard gas while on active 
duty.

2.  The veteran was not treated for an eye disorder in 
service, and there is no competent evidence linking a current 
eye disorder to service.

3.  A chronic low back disorder was not present in service, 
lumbar arthritis was not manifested until many years after 
service, and the competent evidence of record does not 
establish an etiological relationship between any current low 
back disorder and the appellant's military service.


CONCLUSIONS OF LAW

1.  A chronic eye disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.316 (2005).

2.  A low back disability was not incurred in or aggravated 
by service, and lumbar arthritis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his claims by correspondence dated April 2001 
and December 2003, by the February 2004 statement of the 
case, and by a July 2005 supplemental statement of the case.

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The RO advised the veteran, in the aforementioned 
correspondence, what information and evidence was needed to 
substantiate his claims.  This correspondence also advised 
him what information and evidence must be submitted.  He was 
specifically told that it was his responsibility to support 
the claims with appropriate evidence.  In April 2001 and 
December 2003, he was specifically advised of the need to 
submit any evidence in his possession that pertains to the 
claims.  The correspondence advised him what information and 
evidence would be obtained by VA.

In this case, the Board finds that the veteran was fully 
notified of the need to give to VA any evidence in his 
possession which pertained to his claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was notified that 
ultimately it was his responsibility to give VA any evidence 
in his possession pertaining to his claims.  The veteran has 
been provided several opportunities to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  To the extent 
that there may be an error in timing, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  After VCAA 
notice was provided to the appellant, the issues on appeal 
were re-adjudicated.  The appellant has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  Id.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the appellant.  All 
medical and other evidence cited by the appellant as relevant 
to his claims either has been obtained or, if not, the record 
shows that they are unobtainable.  The Board finds that 
further development is not needed in this case with respect 
to the issues on appeal because there is sufficient evidence 
to decide the claims.

Hence, VA has satisfied the duty to assist the appellant.  In 
the circumstances of this case, additional efforts to assist 
or notify him in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

Background.   

The service medical records reveal no complaints, findings or 
diagnoses pertaining to either an eye or a back disorder.  
The veteran's April 1946 separation examination revealed that 
his eyesight was 20/20 bilaterally, and no spinal abnormality 
was diagnosed.

In July 1993, Dennis J. Picano, M.D., noted the veteran's 
self reported history of toxic gas exposure during World War 
II.  Dr. Picano, however, concluded that it was impossible to 
state, based on an eye examination, the cause of the 
appellant's current ocular irritation.  Dr. Picano further 
opined that there was no way to tell whether the irritation 
was due to prior chemical exposure.  

The veteran's claim for compensation for an eye disorder was 
received in August 1993.  He alleged that having been 
involved in mustard gas testing in the summer of 1943 and 
since suffering from "eye irritation."  In support of his 
claim he submitted clinical evidence showing evidence of 
astigmatism.  The clinical evidence did not demonstrate a 
link between a current disorder and any mustard gas exposure.   

At a May 1995 VA examination the veteran reported having 
taken part in mustard gas experiments in service.  He stated 
that he had suffered from chronic conjunctivitis, visual 
spasm, inflamed lids, photophobia, eye aches, and headaches 
since that exposure.  Physical examination revealed no 
evidence of any permanent damage to the eyes as a result of 
any mustard gas exposure.  The veteran's eye spasms were 
opined to be typical of a ocular migraine, and chronic 
conjunctivitis which the examiner suspected may be due to an 
allergic reaction.

In November 1997, the veteran filed a claim for a lower back 
injury.  He alleged that since picking up and moving several 
heavy artillery shells in 1945 he had suffered from a 
permanently weakened back.  The appellant denied receiving 
any medical attention for a back disorder during service or 
prior to 1965.

The veteran submitted a November 1997 letter from Daniel W. 
Bell, D.C., who noted that the veteran presented with a fifty 
year history of chronic lower back pain.  Dr. Bell opined 
that:

My impression of [the veteran's] condition is that he 
has chronic degenerative lumbar osteoarthritis with disc 
degeneration with mild stenosis.  This is probably 
stemming from his original injury in 1943 while in the 
service.  

In January 1998, the National Personnel Record Center 
reported that they had no record that the veteran was exposed 
to mustard gas in service.  

A March 1999 addendum to Dr. Bell's November 1997 letter 
noted that the veteran returned to the office with 
exacerbations of lower back pain which had been treated in 
November 1997.  Dr. Bell noted that the symptoms and findings 
were essentially the same.

In April 2001, the veteran submitted a letter from Donald R. 
Merrihew, M.D., which noted that the veteran was attempting 
to be service connected for disability due to, "exposure to 
mustard gas: which has resulted in a chemical conjunctivitis.  
Due to it's progressive nature, [the veteran] is experiencing 
accelerated visual loss."

In a June 2004 statement the veteran attached additional 
evidence, to include an April 2001 letter from Roger W. 
Brassel, M.D.  Dr. Brassel noted that the veteran was first 
seen in the office in 1993 by Dr. Picano for a 
subconjunctival hemorrhage, and again seen in June 1999 with 
chronic conjunctivitis and blepharitis.  Dr. Brassel noted 
that, "In summary, you have chronic open-angle glaucoma and 
chronic blepharitis.  I am unable to tell whether or not 
these conditions are related to your service."  

The claims file contains extensive and duplicative letters 
and documentation submitted by the veteran.  These documents 
include copies of medical treatises, magazine articles, and 
detailed histories written by the veteran.  The medical 
literature does not address the precise specifics of the 
appellant's claim.

Also submitted for consideration are private and VA medical 
records which reveal treatment for various eye conditions, 
including conjunctivitis of unknown etiology.  The VA 
outpatient records include treatment for degenerative disc 
disease and sciatica.  None of these records offer a nexus 
opinion relating any current eye or back disorder to service.   

The Law and Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a presumptive basis for 
arthritis when the disability in question is manifested to a 
compensable degree within a year after separation from active 
duty, even though there is no evidence of such disease during 
the period of service.  38 C.F.R. §§ 3.307, 3.309.  

Service connection may be also granted when there was full-
body exposure to nitrogen or sulfur mustard during active 
military service, and there was a subsequent development of 
conjunctivitis, keratitis, corneal opacities, or scar 
formation.  38 C.F.R. § 3.316.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In support of his claim of entitlement to service connection 
for an eye disorder the veteran has submitted private and 
VAMC clinical treatment records which reveal that he has 
multiple eye disorders, to include conjunctivitis.  The 
appellant has also submitted extensive and duplicative 
evidence, consisting of treatises, magazine articles, and 
written statements and histories of his efforts to gain 
service connection, to include service connection secondary 
to mustard gas exposure.  Notably, however, a review of the 
service medical records reveals no complaints or findings 
pertaining to any eye disorder.  Further, there is no 
independently verifiable evidence that the appellant was 
actually exposed to mustard has while on active duty.  
Finally, there is no competent evidence linking any current 
eye disorder to service.  While the veteran sincerely 
believes that he was exposed to mustard gas while on active 
duty, and that his current eye ailments are due to that 
exposure, there is no evidence that he is competent to offer 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, without competent evidence linking a 
current eye disorder to service, and without independently 
verifiable evidence that the appellant actually was exposed 
to mustard gas while on active duty, service connection for 
an eye disorder, to include due to mustard gas exposure, must 
be denied.

With respect to the claim of entitlement to service 
connection for a low back disorder, the service medical 
records do not show any complaints, findings or diagnoses 
pertaining to any low back disorder.  Further, there is no 
competent evidence that the appellant had compensably 
disabling spinal arthritis within a year of his separation 
from active duty.  Finally, while the post service medical 
record includes a private chiropractic opinion that 
degenerative lumbar osteoarthritis with disc degeneration and 
stenosis "probably" stems from "(the appellant's) original 
(in service) injury in 1943," there is no evidence that the 
history of a 1943 injury was based supplied to the 
chiropractor by any evidence other than the veteran's own 
self reported history.  Because there is no independent 
evidence verifying that the appellant actually suffered a 
back injury in-service this opinion does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet.App. 
406, 409 (1995); see also Reonal v. Brown, 5 Vet.App. 458, 
460-61 (1993) (An opinion based on an inaccurate factual 
premise has no probative value.)  Hence, since there is no 
competent evidence of an in-service injury, no competent 
evidence of compensably disabling spinal arthritis within a 
year of separation, and no probative evidence linking a 
current back disorder to service, the benefit sought on 
appeal is denied.

In reaching these decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claims the doctrine is not for 
application.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to service connection for eye and back disorders 
is  denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


